Citation Nr: 0404305	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a disability manifested by numbness. 

2.  Entitlement to service connection for a disability 
manifested by numbness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1990.  He has been represented throughout his appeal 
by the Disabled American Veterans.

The issue of entitlement to service connection for numbness 
of the arms was previously denied by Department of Veterans 
Affairs (VA) rating decision of April 2001.  The veteran was 
notified of that determination, and of his procedural and 
appellate rights, by VA letter dated June 1, 2001.  He did 
not appeal that determination within one year of the 
notification thereof; therefore, the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

This current matter came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating action 
by the Nashville, Tennessee Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for a disability manifested by numbness of the 
arms, to include as secondary to left shoulder tendonitis; 
that rating action also denied service connection for right 
knee arthritis, left shoulder tendonitis, and low back pain.  
The veteran perfected a timely appeal of that decision.  

Following the receipt of VA treatment records, including a 
June 2003 examination report, a November 2003 rating decision 
granted service connection for degenerative joint disease of 
the lumbar spine, degenerative joint disease of the right 
knee, and left shoulder tendonitis.  Consequently, these 
three issues are no longer in appellate status.  

In its July 2002 rating action, the RO denied the claim on 
the merits without first considering whether new and material 
evidence had been submitted.  However, the Board must 
initially make this determination, regardless of what the RO 
did.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  The veteran is not prejudiced 
by the Board's consideration of this preliminary question, 
though, because, for the reasons discussed below, the Board 
will reopen the claim and further develop the evidence before 
issuing a decision on the merits.  See Jackson v. Principi, 
265 F.3d 1366 (2001).  


FINDINGS OF FACT

1.  By a rating action in April 2001, the RO denied the 
veteran's claim of entitlement to service connection for a 
disability manifested by numbness of the arms; the veteran 
did not appeal that determination, and it became final.  

2.  The evidence associated with the record since the April 
2001 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record, 
and which raises a reasonable possibility of substantiating 
the veteran's claim.  


CONCLUSION OF LAW

Evidence received since the final April 2001 rating decision 
is new and material; therefore, the veteran's claim for 
service connection for a disability manifested by numbness of 
the arms is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
In addition, service connection may be established on 
secondary basis if the claimed disability is due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2003).  See, too, Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  

Even when a disease is first diagnosed after service, service 
connection nevertheless may be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies. 38 C.F.R. §§ 3.303, 3.307, 3.309.  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). 
Regulations implementing the VCAA are now published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, to reopen the claim, a discussion of the VCAA is 
inconsequential and, in fact, will be deferred until 
completion of the additional development discussed in the 
REMAND following the ORDER.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Therefore, in this 
case, the evidence that must be considered in determining 
whether the veteran's claim should be reopened is the 
evidence received since the RO's April 2001 decision-which he 
did not appeal.  

II.  New and Material Evidence to Reopen the Claim for 
Service Connection for a disability manifested by numbness of 
the arms.

A.  Factual background.

When this case was considered by the RO in April 2001, the 
record was fairly clear.  The record showed the veteran had 
served on active duty from October 1975 to December 1990.  
His service medical records were negative for any complaints, 
findings or diagnosis of a disability manifested by numbness 
of the arms.  

The veteran filed a claim for service connection for 
bilateral numbness of the arms (VA Form 21-526) in May 2000.  
In conjunction with his claim, the veteran underwent a VA 
examination in December 2000, at which time he complained of 
pain that "goes down into his left arm."  He was noted to 
have good strength in his arm.  No pertinent diagnosis of 
numbness was rendered.  Subsequent VA treatment reports, 
dated from May 2000 to November 2000, reflect ongoing 
treatment for complaints of pain in the left shoulder.  The 
pertinent diagnosis was left shoulder arthralgia with 
radicular symptoms.  A rating action of April 2001 denied 
service connection for bilateral numbness of the arms, based 
on a finding that there was no evidence of bilateral numbness 
in the arms in service or on the last examination (i.e., no 
medical evidence of current disability).  

The evidence received since the April 2001 decision 
essentially consists of: VA progress notes dated from October 
2000 to May 2002; VA progress notes dated from June 2002 to 
February 2003; summary of an informal conference held instead 
of a formal personal hearing, dated in May 2003; report of a 
VA compensation examination dated in June 2003; and a rating 
decision of November 2003, which granted service connection 
for left shoulder tendonitis, effective March 14, 2002.  

B.  Analysis.

The veteran's initial claim seeking service connection for 
bilateral numbness of the arms was denied by a final rating 
action dated in April 2001 on the basis there was no evidence 
of bilateral numbness in the arms in service or on the last 
examination (i.e., no medical evidence of current 
disability).  

The veteran's current theory of entitlement is that he 
developed bilateral numbness of the arms secondary to his 
service-connected left shoulder disorder.  Compare 38 C.F.R. 
§ 3.303 and 38 C.F.R. § 3.310.  In Ashford v. Brown, 10 Vet. 
App. 120 (1997), the United States Court of Appeals for 
Veterans Claims noted that a new etiological theory does not 
constitute a new claim.  Thus, where, as here, the veteran is 
merely raising a new theory of entitlement (service 
connection on a secondary basis), the question is whether new 
and material evidence has been submitted.  

The Court, in Wakeford v. Brown, 8 Vet. App. 237, 239-240 
(1995) held that VA could not ignore its own regulations 
providing due process, and must consider whether new and 
material evidence has been submitted.  It is well-settled law 
that the submission of new and material evidence by a VA 
claimant to reopen a previously denied claim is a 
jurisdictional prerequisite to the reexamination of a claim 
by VA and the Board.  Therefore, the Board is obligated by 
law to conduct a de novo review of this issue.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  

The present inquiry is whether any of the newly submitted 
evidence raises a reasonable possibility of substantiating 
the claim, namely, whether the evidence reflects that a 
secondary relationship exists between the veteran's service-
connected left shoulder tendonitis and his claimed bilateral 
numbness of the arms.  

With respect to the matter of whether the evidence submitted 
since the April 2001 rating action is new, by definition 
"new" evidence means evidence not previously submitted to 
agency decisionmakers.  In this regard, nearly all of the 
evidence identified herein as submitted since the April 2001 
rating action is new, because it was not previously of 
record.  The pertinent question then is whether any of the 
new evidence submitted since the April 2001 denial of the 
claim is material.  

The evidence received since April 2001 includes VA treatment 
records dating mainly from 2002 and a June 2003 VA 
examination report, which noted the veteran's complaints of 
numbness that radiated down the left arm.  In addition, by a 
rating action of November 2003, the RO granted service 
connection for left shoulder tendonitis.  Therefore, while 
the complaints of numbness and grant of service connection 
for a left shoulder disorder are insufficient to allow the 
claim, they nevertheless, in the Board's opinion, raise a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the claim will be reopened based upon this new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (effective August 29, 2001).  


ORDER

To the extent the Board has determined that new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a disability manifested by numbness 
of the arms, the appeal is granted.  


REMAND

The veteran alleges that he currently suffers from bilateral 
numbness of the arms secondary to his service-connected left 
shoulder disorder.  

In this regard, the Board observes that the veteran has 
consistently complained of numbness radiating down the left 
arm.  However, while the veteran reported such complaints 
during the June 2003 VA examination, the examiner failed to 
provide any findings or diagnoses to account for the reported 
numbness of the left arm.  As such, there is no VA medical 
opinion of record discussing the likely etiology of any 
current numbness in the arm.  VA's duty to assist requires 
that the veteran be afforded a VA examination with respect to 
his disability, which takes into account the records of his 
prior medical history and includes an opinion as to the cause 
of his disability at issue.  38 U.S.C.A. § 5103A(d) (West 
2002).  See also Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  For these 
reasons, a remand is required.  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for further development as follows:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who may have treated him for numbness of 
the arms since his release from active 
duty in 1990.  After securing any 
necessary authorization or medical 
releases, the RO must request and 
associate with the claims file copies of 
his complete treatment reports.  
Regardless of his response, the RO should 
obtain all outstanding VA records and 
treatment notes.  The RO should advise 
the veteran of any records it is unable 
to obtain.  

3.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the nature, extent and etiology 
of numbness of both arms which he claims 
is due to his service-connected left 
shoulder tendonitis.  The claims folder 
should be made available to the examiner.  
All tests and studies deemed to be 
necessary by the examiner should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should provide an opinion as to the 
following:

?	Is there underlying pathology to 
account for the veteran's complaints 
of numbness?

?	Is any underlying pathology 
associated with the veteran's 
service-connected left shoulder 
tendonitis?

4.  Following completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
must readjudicate the claim for service 
connection for bilateral numbness of the 
arms.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence and all 
applicable laws and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



